1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     KARLA VANESSA CHAVARRIA,                         CASE NOS. 19-cv-00431-LAB (LL)
11
                                                                05-cr-01456-LAB
                                      Petitioner,
12
                         vs.                          ORDER ON PETITION TO VACATE
13                                                    NOTIFYING PETITIONER OF THE
     UNITED STATES OF AMERICA,                        COURT’S INTENT TO
14
                                   Respondent.        RECHARACTERIZE PETITION
15
16                                                    [Dkt. Nos. 107 & 120]

17
18          Karla Vanessa Chavarria, a federal prisoner, filed a pro se petition for habeas

19   corpus pursuant to 28 U.S.C. § 2241 in the Northern District of California. Dkt. No. 107.

20   The Northern District made clear the Petition would fail under § 2241 and instead should

21   have been filed as a 28 U.S.C. § 2255 motion. Dkt. No. 114. The Northern District

22   transferred the Petition to this District (Dkt. Nos. 114-15), but it did so without

23   recharacterizing the Petition as a § 2255 motion. The Court proposes to recharacterize

24   the Petition as a first motion under § 2255.

25          If Chavarria’s petition is recharacterized as being brought under § 2255, any later

26   § 2255 motion may be barred due to § 2255’s “second or successive” restriction.

27   28 U.S.C. § 2255(h); Castro v. United States, 540 U.S. 375, 383 (2003); United States v.

28   Seesing, 234 F.3d 456, 463-64 (9th Cir. 2000). Chavarria may, if she wishes, withdraw



                                                -1-
1    her filing or amend it so that it contains all the § 2255 claims she believes she has.
2    See Castro, 540 U.S. at 383. Furthermore, because a one-year limitations period applies
3    to § 2255 motions (28 U.S.C. § 2255(f)), if Chavarria files an amended petition, it should
4    show why her § 2255 motion is timely (see United States v. Gilbert, 807 F.3d 1197, 1202
5    (9th Cir. 2015)).
6           No later than July 15, 2019, Chavarria may withdraw her filing or amend it so that
7    it contains all the § 2255 claims she believes she has. Her amended filing must address
8    why her § 2255 motion is timely.           If Chavarria doesn’t object to the Court’s
9    recharacterization, she need not file anything and the Court will construe this as her
10   consent to the recharacterization. The United States is relieved of its obligation to file an
11   opposition, and the July 10, 2019 opposition deadline (Dkt. No. 120) is VACATED.
12
13          IT IS SO ORDERED.
14   Dated: June 24, 2019
15                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
